In an action for a judgment declaring (1) a Nevada decree of divorce to be invalid and (2) the rights of certain of the parties in relation to a certain trust indenture, and for other relief, the appeal is from so much of an order as denies appellants’ motion, pursuant to subdivisions 1 and 4 of rule 106 of the Rules of Civil Practice, to dismiss the second, third and fourth causes of action alleged in the complaint. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Beldoek, Hallinan and Kleinfeld, JJ., concur. [3 Misc 2d 756.]